Order entered March 12, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01102-CR

                      MARIAN BERNARD ZIOLKOWSKI, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80990-1997

                                            ORDER
       On January 9, 2015, this Court ordered appellant, who is representing himself, to file his

brief by February 17, 2015. When the brief was not filed, on February 18, 2015, the Court sent

appellant a letter informing him that he had ten days to file his brief and an extension motion. To

date, appellant has done neither.

       Accordingly, we ORDER appellant to file a brief that complies with Texas. Rule of

Appellate Procedure 38.1 by MARCH 25, 2015. If appellant’s brief is not filed by that date, we

will, without further notice, submit the appeal without briefs. See TEX. R. APP. P. 38.8(b); Lott v.

State, 874 S.W.2d 687 (Tex. Crim. App. 1994).

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Marian

Bernard Ziolkowski, 2609 Lookout Drive, Garland, Texas 75044.
       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Collin County District Attorney’s Office.


                                                 /s/    LANA MYERS
                                                        JUSTICE